                                                    Case 9:17-cv-01036-MAD-ATB Document 87 Filed 06/24/21 Page 1 of 1

                                                                    United States District Court                                                                  Page I of I
                                                                 For The Northern District of New York
 Case  No.:                  a: I 7-cv-
                            l0J6                                       Donnesia Brown u Cornell
 Trial Date:      July 6, 2021
 Prcsiding Jutlge: District Court Judge Mat: A. D'Asostnio

 ( X ) Plaintiff                             (   ) Det'endant                                   Courl

                             Marked lor          Admitted lnto
      Iixhibit No          Indentification         Evidence            Renrarks                  Witnesses                                Iixhibit I)cscription
                                                                                                                        Photoglapl.rs ol'contraband and evidence bag
          P-t                                                                                                           lrom January 2l , 2016 strip frisk
                                                                                                                        John Budelmann Lctter dated December 23,
          P-2                                                                                                           2016
                                                                                                                        Inrnate Movement Data, Chronological History
          P-l                                                                                                           Display
                                                                                                                        January 17, 201 7 Order of lIon. Mark H
         P-,1                                                                                                           Irandrich
                                                                                                                        Meuro fiom Of'ficer Comell to Sgt. Pyke dated
         P-5                                                                                                            January 21, 2016
                                                                                                                        Memo    liorl   Sgt. Pyke to Lt. Quinn dated
         P-(r                                                                                                           January 21, 2016
                                                                                                                        Office of Special [nvesligations Invetigative
         I,   -7                                                                                                        Report IAD/ I 7/0595 dated April 30, 2020
                                                                                                                        ADA Brian Lecds contemporaneous Matt
         P-8                                                                                                            Comell lnvestigation Notes


Iixhibits Returned 'fo Counscl (Date):

Signirturc:

l.   Plaintif'f rcserves the right to supplement this Exhibit list with additional exhibits as needecl and depending on the evidence off'ered by Dcfendant at trial
2. This exhibit list does not include impeachment exhibits


DA'I'ED:           June   24.2021
